IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 DIVISION ONE
                      Respondent,
                                                 No. 71722-7-1
                 v.

                                                 UNPUBLISHED OPINION
CLARENCE JONES,

                      Appellant.                 FILED: December 29, 2014


       Per Curiam — Clarence Jones appeals from the judgment and sentence

entered after a jury found him guilty of assault in the second degree and unlawful

possession of a firearm in the first degree. He contends - and the State

concedes - that the judgment and sentence inadvertently states the incorrect

date for the assault charge. We accept the State's concession and remand for

correction of the scrivener's error.

       In his statement of additional ground for review, Jones alleges that both

defense counsel and the police failed to adequately investigate potential

witnesses. But Jones does not identify the alleged witnesses or their potential

testimony. Moreover, because Jones's allegations rest on matters outside of the

record, they cannot be considered on direct appeal. See State v. McFarland,

127 Wash. 2d 322, 337-38, 899 P.2d 1251 (1995).

       Jones next contends that the trial court erred in limiting the testimony of a

State eyewitness. But he does not sufficiently identify the nature of the
No. 71722-7-1/2



improperly excluded evidence or establish any resulting prejudice. Under the

circumstances, he has failed "to inform the court of the nature and occurrence" of

the alleged error. RAP 10.10(c).

          Jones also contends that instruction 18, the "to convict" instruction for

unlawful possession of a firearm in the first degree, failed to include all of the

necessary elements of the offense. But Instruction 18 followed WPIC 133.02.

And Jones fails to identify the alleged missing elements or otherwise explain why

the instruction was deficient. His challenge therefore fails.

          Finally, Jones contends that the evidence was insufficient to support his

conviction for unlawful possession of a firearm in the first degree. But his

arguments rest on the claim that the State's witnesses were not credible. This

court cannot review the credibility of witnesses on appeal. See State v. Walton,

64 Wash. App. 410, 415-16, 824 P.2d 533 (1992) (appellate court defers to the trier

of fact on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence).

          We affirm Jones's conviction. We remand solely to permit the trial court to

correct the scrivener's error on the judgment and sentence.



                 FOR THE COURT:



    CO

    CD




    LrJ
    CD


    era



                                            -2-